 


114 HR 638 IH: Disaster Assistance Fairness and Accountability Act of 2015
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 638 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. MacArthur introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Federal Emergency Management Agency from recouping certain assistance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Assistance Fairness and Accountability Act of 2015. 2.Recoupment of certain assistance prohibited (a)In generalThe Federal Emergency Management Agency may not take any actions to recoup covered assistance from a recipient of such assistance if— 
(1)the— (A)application of the recipient with respect to such assistance was made in good faith and provided accurate information; and 
(B)receipt of such assistance could reasonably have been expected by the recipient; or (2)the receipt of such assistance occurred on a date that is more than 3 years before the date on which the Federal Emergency Management Agency first provides to the recipient written notification of an intent to recoup. 
(b)Disclosure of faultIn carrying out a recoupment of covered assistance that is not prohibited under subsection (a), the Federal Emergency Management Agency shall provide to the relevant recipient documentation that demonstrates the manner in which the recipient does not satisfy subsection (a)(1). (c)Covered assistance definedIn this section, the term covered assistance means assistance provided— 
(1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and (2)in relation to a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) on or after January 1, 2012. 
 
